[Cite as Disciplinary Counsel v. Rogalinski, ___ Ohio St.3d ___, 2022-Ohio-4240.]




                       DISCIPLINARY COUNSEL v. ROGALINSKI.
        [Cite as Disciplinary Counsel v. Rogalinski, ___ Ohio St.3d ___,
                                    2022-Ohio-4240.]
Attorneys at law—Reciprocal discipline from the Supreme Court of Kentucky—
        public reprimand—Gov.Bar R. V(11)(F)(4).
 (No. 2022-1327—Submitted October 27, 2022—Decided November 29, 2022.)
 ON CERTIFIED ORDER of the Supreme Court of Kentucky, No. 22-SC-0144-KB.
                                  __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal discipline provisions of Gov.Bar R. V(20).
        {¶ 2} On October 27, 2022, relator, disciplinary counsel, filed with this
court a certified copy of an order of the Supreme Court of Kentucky entered June
16, 2022, in Rogalinski v. Kentucky Bar Assn., Case No. 2022-SC-0144-KB,
imposing a public reprimand upon respondent. On October 31, 2022, this court
ordered respondent to show cause why identical or comparable discipline should
not be imposed in this state.         No objections were filed, and this cause was
considered by the court.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court that
pursuant to Gov.Bar R. V(20)(C), respondent, Clara Elizabeth Rogalinski, Attorney
Registration No. 0100241, last known business address in Elizabethtown,
Kentucky, is publicly reprimand, and this entry shall constitute the public
reprimand. This public reprimand shall be considered as a factor that may justify
an increase in the degree of discipline to be imposed for subsequent misconduct.
        {¶ 4} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
                              SUPREME COURT OF OHIO




VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Lawyers’ Fund for Client Protection awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of that award.
        {¶ 5} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
        {¶ 6} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, to respondent’s last known
address.
        {¶ 7} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                             ______________________




                                           2